Exhibit 10.43

 



MANAGEMENT CONSULTING SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of this
[•] day of [•], 2019, by and between ROSE MANGEMeNT GROUP LLC, a Delaware
limited liability company (“Consultant”), and HELIX TCS, INC., a Delaware
corporation (“Company”).

 

RECITALS

 

WHEREAS, the Company desires to enter into this Agreement to retain Consultant
to provide management and consulting services to facilitate and enhance the
efficiency of the Company’s business operations; and

 

WHEREAS, Consultant desires to provide such services, upon the terms and
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the recited premises and the agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Engagement. The Company hereby engages Consultant to act as servicer to
the Company on the terms set forth in this Agreement, and Consultant hereby
accepts such engagement.

 

2.       Scope of Services.

 

A.       Subject to the terms herein, Consultant shall provide management and
consulting services (collectively, the “Services”) to the Company including:

 

(i)       capital and operational advisory services;

 

(ii)       merger & acquisition / sale & liquidity advisory services;

 

(iii)       management consulting services;

 

(iv)       strategic advisory services,

 

(v)       financial strategy services; and

 

(vi)       Data analysis advisory services.

 

B.       In connection with the foregoing Services:

 

(i)       the Consultant shall make available or work with the Company, in good
faith, to secure and meet the Company’s capital market and financing needs on an
annual basis, for the Company to achieve its operating budget / goals while
maintaining commercially reasonable levels of liquidity. For sake of clarity, it
is recognized by Consultant that its fee, subject to the terms outlined in
Section 4, will only be paid if the Company is solvent as agreed in good faith
by the Company and the Consultant. Notwithstanding the prior sentence,
Consultant will be entitled to its full annual fee, paid in the agreed monthly
installments, if Consultant is directly responsible for sourcing at least
$1,250,000 in capital for the Company in any given 12 month period;

 



 -1-

 

  

(ii)       the Consultant shall timely respond to the Company’s requests for
information, review and analysis of documents, and other similar requests for
Services within three (3) Business Days (as defined below) and work with the
company in good faith to deliver all requests made by the Company in a
commercially appropriate timeframe, but in any case in such time as the Company
can meet its operational and regulatory obligations;

 

(iii)       those employees of the Consultant that are members of the Board of
Directors of the Company shall respond to all matters put to the Company’s
directors within two (2) Business Days, or more quickly if the circumstances of
the Company reasonably require, by either providing their vote / opinion on the
matter, or providing the Consultant’s outstanding questions or further required
deliverables, as needed. Consultant will respond to all requests from the Board
of Directors of the Company in a commercially reasonable time frame, subject to
Consultant honoring all of its fiduciary responsibilities, but in any case in
such time as the Company can meet its operational and regulatory obligations;

 

(iv)       the Company shall have reasonable access to the use of Consultant’s
employees for the Services, including access to Consultant’s analysts to perform
analyses in connection with the Services. Reasonable access to the use of
Company’s resources not to exceed $250,000 in value, as determined in good faith
and reasonable judgment, as agreed to by the Company and the Consultant, in any
12 month period;

 

(v)       upon request by the Company, Consultant will assist in evaluating
acquisition opportunities within the time frame reasonably agreed by both the
Company and Consultant;

 

(vi)       upon request by the Company, Consultant shall provide its best
efforts to assist the Company in investor relations and public relations
initiatives of the Company; and

 

(vii)       Consultant shall use its best efforts to identify and refer
opportunities to grow sales to the Company.

 

For purposes of this Agreement, “Business Day” means any day other than a
Saturday, Sunday or other day in which banks in New York City, New York are
authorized or obligated to close.

 

3.       Non-Compete. Consultant and its affiliates will not work with, or
support, or otherwise engage in business dealings with competitors of the
Company. With regards to investing, the Company recognizes that Consultant is an
ongoing investment firm, however, if Consultant’s investment would be deemed in
direct competition to the Company, Consultant would require Company approval,
not to be unreasonably withheld.

 

4.       Compensation. In consideration of the Services rendered under this
Agreement, the Company shall pay to Consultant $20,830.00 per month in arrears
(the “Monthly Fee”) for every month during the term of this Agreement, payable
on the 10th day of each subsequent month electronically by ACH. Notwithstanding
the foregoing, if the Company reasonably determines in its good faith judgment
that paying the Monthly Fee for a particular month would have an adverse impact
on the Company’s ability to operate due to a cash shortage, then the Monthly Fee
for such month shall be waived but shall accrue as a liability of the Company to
be paid to the Consultant as agreed in good faith by the Company and the
Consultant. Payments for the first and last month of this Agreement, if such
months are for less than a full month, shall be subject to a pro-rated reduction
to account for payment only being due for days upon which this Agreement is in
effect.

 



 -2-

 

  

5.       Expense Reimbursement. The Company shall reimburse Consultant, promptly
following Consultant’s request, for payment of all reasonable expenses in
accordance with its work to provide the necessary Services to the Company,
including travel expenses, in connection with the provision of the Services
under this Agreement. An estimate of such expenses shall be provided to the
Company by the consultant upon request.

 

6.       Term.

 

A.       Term. The term of this Agreement shall commence as of the date hereof
and shall continue until the earlier of (i) the date that Consultant or its
affiliates have sold 90% or more of their equity interest in the Company as of
the date of this Agreement, (ii) the date of the closing of a sale, lease, or
other disposition of all or substantially all of the Company’s assets, or (iii)
the date of the closing of the Company’s merger into or consolidation with any
other corporation or other entity, or any other corporate reorganization, in
which the holders of the Company’s outstanding voting stock immediately prior to
such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the
corporation or other entity surviving such transaction. Upon any event set forth
in subparts (ii) or (iii) of the preceding sentence, Consultant will be entitled
to a payout equal to one (1) year of additional management fees (i.e.,
$249,960.00).

 

B.       Early Termination. Notwithstanding the foregoing, (i) the Company may
terminate this Agreement if Consultant defaults in the performance of any duty
or obligation imposed upon it by this Agreement, which default shall continue
without being cured for a period of ten (10) days after written notice of such
default has been given to Consultant by the Company, and (ii) Consultant may
terminate this Agreement if the Company defaults in the performance of any duty
or obligation imposed upon it by this Agreement, which default shall continue
without being cured for a period of ten (10) days after written notice of such
default has been given to the Company by Consultant. For sake of clarity, this
paragraph assumes that ten (10) days is sufficient time for cure of such
default. In the event ten (10) days is not enough time, Company and Consultant
will, in reasonable good faith, establish an appropriate cure period.

 

7.       Mutual Representations and Warranties. Each of the parties hereto
hereby represents and warrants to the other that (a) it is validly existing and
in good standing under the laws of the jurisdiction of its formation, (b) it is
qualified to do business and in good standing in each jurisdiction in which a
failure to be so qualified may have a material adverse effect upon its business
operations or financial condition, (c) the agreements herein contained are
authorized by all necessary corporate or member action, are binding and
enforceable against it and will not violate any agreement, or applicable law,
regulation or decree, (d) the representative executing this Agreement on such
party’s behalf is duly authorized to execute this Agreement and to bind such
party to the terms and conditions set forth herein, and (e) it has obtained any
and all licenses, permits and consents necessary to enter into this Agreement
and perform its duties and obligations hereunder except where the failure to
obtain any such license, permit or consent would not have a material adverse
effect on either party or the transactions contemplated hereby.

 



 -3-

 

  

8.       Limits of Consultant’s Responsibility.

 

(a)       Consultant assumes no responsibility under this Agreement other than
to render the Services called for hereunder in good faith and shall not be
responsible for any action of the board of directors of the Company (the
“Board”) in following or declining to follow any guidance or recommendation of
Consultant.

 

(b)       Neither Consultant nor its partners, directors, managers, officers,
members, employees, agents and affiliates will be liable to the Company, any of
its affiliates, or the Company’s or any of its affiliates’ members or partners
for any acts or omissions by Consultant, its partners, directors, managers,
officers, members, employees, agents or affiliates under or in connection with
this Agreement and the transactions contemplated hereby, except by reason of
acts constituting fraud, willful misconduct, or gross negligence.

 

9.       Independent Contractor. Consultant shall for all purposes herein be
deemed an independent contractor and shall, unless otherwise expressly provided
herein or authorized by the Board from time to time, have no authority to act
for or represent the Company in any way or otherwise be deemed an agent of the
Company

 

10.       Notices. All notices required or permitted hereunder shall be
effective upon receipt if delivered in person, if sent by electronic
transmission or if sent by overnight courier (such as FedEx) or ordinary,
certified, or express mail, postage fully prepaid to the address specified in
the introductory paragraph hereof or to such other address as may, from time to
time, be designated in writing by the party to be notified.

 

11.       Choice of Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware applicable to contracts executed and performed
entirely with that state and applicable federal law.

 

12.       Further Assurances. The parties hereby agree to execute and deliver
any and all instruments reasonably requested by any other party to effectuate
the agreements set forth herein.

 

13.       Special Provisions Concerning Effect of Agreement. Under no
circumstances shall this Agreement be deemed or construed to (a) affect, alter
or limit any of the parties’ agreements with any third parties; or (b) create a
joint venture or partnership between the parties.

 

14.       Assignment; Binding Effect; Severability. Neither party may assign its
rights or obligations under this Agreement without the prior written consent of
the other party. This Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto. Should any
provision of this Agreement be declared invalid or unenforceable for any reason,
the remaining provisions hereof shall be remain in full force and effect.

 



 -4-

 

  

15.       Entire Agreement; Amendments in Writing. This Agreement constitutes
the entire agreement of the parties with respect to the matters set forth
herein. No amendment of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the party to be charged.

 

16.       Interpretation. Section headings are for convenience only and shall
not be construed as affecting the content. Words herein that indicate gender
shall be read to indicate any gender and singular words shall be read to mean
the plural and plural words shall be read to mean the singular, all as the
context and sense may require.

 

17.       Counterparts. This Agreement may be executed in counterparts,
including via facsimile or portable document format (PDF), each of which shall
constitute an original, but all of which together shall constitute one and the
same agreement.

 

[signature page to follow]

 



 -5-

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Management Services
Agreement as of the date set forth above.

 



ROSE MANAGEMENT GROUP LLC         By:     Name: Andrew Schweibold   Title:
Principal         By:     Name: Jonathan Rosenthal   Title: Principal        
HELIX TCS, INC.         By:     Name: Zachary Venegas   Title: Chief Executive
Officer  



 

 

[SIGNATURE PAGE TO MANAGEMENT SERVICES AGREEMENT]

 



 

 